Case 18-00634-SMT        Doc 82     Filed 04/10/19 Entered 04/10/19 12:37:20            Desc Main
                                   Document      Page 1 of 4



                     UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    ]
In re:                              ]
                                    ]
       JESSELYN RADACK,             ] Case No. 18-00634-SMT
                                    ] (Chapter 11)
                  Debtor.           ]
____________________________________]

              MOTION FOR LEAVE TO FILE UNDER SEAL DOCUMENT
                RELATING TO COMPROMISE OF CONTROVERSY

TO THE HONORABLE S. MARTIN TEEL, JR., BANKRUPTCY JUDGE:

       COMES NOW Jesselyn Radack (“Debtor”), by and through her undersigned attorneys,

and as her Motion for Leave to File Under Seal Document Relating to Compromise of

Controversy (“Motion”), respectfully represents as follows:

       1. This case was commenced on September 23, 2018, when the Debtor filed her

voluntary petition under Chapter 11 of the Bankruptcy Code. The Debtor serves currently as

debtor-in-possession; no trustee has been appointed nor has the appointment of a trustee been

sought by any party.

       2. Trevor Fitzgibbon (“Claimant”) has filed a Proof of Claim, designated Claim No. 2

(“Claim 2”), on March 11, 2019. Claim 2 asserts a claim in the amount of $10,350,000.00.

Claim 2 emanates from that certain civil action pending in the United States District Court for

the Eastern District of Virginia, Richmond Division, Civil Action No. 3:18-cv-247-REP (“Civil

Action”). In the Civil Action, the Claimant asserts various tort claims against the Debtor in the

nature of defamation, arising in large part from the direct and indirect usage of social media. The

Debtor not only opposes the relief requested by the Claimant but has also asserted counterclaims

against the Claimant in the Civil Action.



                                                 3
Case 18-00634-SMT         Doc 82     Filed 04/10/19 Entered 04/10/19 12:37:20             Desc Main
                                    Document      Page 2 of 4



       3. The parties to the Civil Action have been engaged in settlement negotiations in an

effort to resolve the costly, distracting, intrusive, and risky continued pursuit of the claims and

counterclaims set out by them. The settlement negotiations recently reached a successful

conclusion, with the parties entering into a settlement agreement which fully and finally resolves

all of the claims asserted between them, among others. The Debtor has already filed a motion

(Docket No, 79) under Fed R. Bankr. P. 9019 to approve the proposed settlement.

       4. The nature of the claims and counterclaims set forth in the Civil Action are deeply

personal and implicate third parties. The agreement entered into between the Claimant and the

Debtor also affects third parties, and necessarily requires reference to personal identifiers of third

parties, although they are not signatories to the agreement itself. The parties therefore have

agreed, in an effort to protect their own privacy as well as the privacy of third parties referenced

in the agreement, that the actual agreement should be filed under seal, which the Debtor is

seeking through the filing of this Motion. A copy of the agreement is appended hereto.

       5. In order to avoid disclosure of personal identifiers of third parties, protect the privacy

of the Debtor and the Claimant, implement the confidentiality anticipated in the settlement itself,

and avoid further exposure of the underlying issues in the Civil Action to discourse in social

media and otherwise, the Debtor seeks leave to file the agreement under seal, pursuant to Fed. R.

Bankr. P. 9037(c) and LBR 5005-1(c).

       WHEREFORE, the Debtor respectfully requests that this Court enter an Order:

            1. Authorizing the filing under seal of the agreement to which the motion for

approval of compromise of controversy (Docket No. 79) relates; and

            2. Granting to the Debtor such other and further relief as is just and proper.


                                                  3
Case 18-00634-SMT       Doc 82    Filed 04/10/19 Entered 04/10/19 12:37:20   Desc Main
                                 Document      Page 3 of 4




Dated: April 10, 2019                     Respectfully submitted,


                                          /S/ Jeffrey M. Sherman
                                         Jeffrey M. Sherman, DC Bar 348896
                                         LAW OFFICES OF JEFFREY M. SHERMAN
                                         1600 N. Oak Street, Suite 1826
                                         Arlington, VA 22209
                                         703-855-7394
                                         jeffreymsherman@gmail.com
                                         Attorneys for the Debtor




                                            3
Case 18-00634-SMT      Doc 82       Filed 04/10/19 Entered 04/10/19 12:37:20     Desc Main
                                   Document      Page 4 of 4




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served by first class mail, postage
prepaid, or, where permissible, by electronic means, on April 10, 2019, on the following:

Joseph A. Guzinski
U. S. Trustee's Office
1725 Duke Street, Suite 650
Alexandria, VA 22314
Joseph.A.Guzinski@usdoj.gov

Richard S. Basile
6305 Ivy Lane, Suite 416
Greenbelt, MD 20770
rearsb@gmail.com

Steven S. Biss
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
stevenbiss@earthlink.net

D. Margeaux Thomas
The Thomas Law Office PLC
11130 Fairfax Blvd., Suite 200-G
Fairfax, VA 22030
mthomas@thomaslawplc.com

                                            /S/ Jeffrey M. Sherman
                                            Jeffrey M. Sherman




                                              4
